Judgment unanimously modified by reducing the amount of alimony to be paid to plaintiff for her support and maintenance to the sum of thirty-five dollars per week, and, as so modified, affirmed, without costs. No opinion. Settle order on notice, reversing findings of fact and conclusions of law contained in the decision with respect to an agreement on the part of the defendant to support plaintiff’s child by a prior marriage, and containing new finding in support of the determination here made. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.